—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 10, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the matter is remitted to the Supreme Court, Kings County, to hear and report on those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence as the fruit of an unlawful seizure, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, shall file its report with all convenient speed.
The defendant contends, and the People correctly concede, that the allegations contained in his suppression motion were sufficient to raise a factual dispute as to the validity of his arrest, the seizure of evidence, and the propriety of the identification procedure (see, People v Hightower, 85 NY2d 988; People v Mendoza, 82 NY2d 415; CPL 710.60 [1]). Accordingly, the defendant’s application for a hearing on those issues should have been granted, and the matter is remitted for that purpose. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.